413 F.3d 1024
Connie A. NAGRAMPA, Plaintiff-Appellant,v.MAILCOUPS INC.; The American Arbitration Association, Defendants-Appellees.
No. 03-15955.
United States Court of Appeals, Ninth Circuit.
June 28, 2005.

F. Paul Bland, Trial Lawyers for Public Justice, Washington, DC, Sanford M. Cipinko, Esq., Law Offices of Sanford M. Cipinko, San Franscisco, CA, Victoria Ni, Kate Gordon, Esq., Leslie A. Bailey, Esq., Trial Lawyers for Public Justice, PC, Oakland, CA, for Plaintiff-Appellant.
Glenn J. Plattner, Esq., Jenkens and Gilchrist, Morrison & Foerster, LLP, Los Angeles, CA, John S. Warnlof, Esq., Warnlof & Sumnick, Walnut Creek, CA, for Defendants-Appellees.
Before: SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.